DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 11/22/2022 is acknowledged.

Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of transporting a hybrid system comprising an active and a passive temperature control system, there being no allowable generic or linking claim. 

Status of Claims
Claims 1-18 are currently pending in the application.
Claims 19-20 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2022 and 11/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the active temperature-control member".  There is insufficient antecedent basis for this limitation in the claim.

For examination purposes, “the active temperature-control member” will be interpreted as “the active temperature-control system”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whillock (US 8307664 B2).

Regarding claims 1:
Whillock discloses a hybrid system for transporting and/or storing temperature-sensitive materials (see Fig. 1-5, abstract. Hybrid via the usage of the active cooling thermoelectric device 16 and the passive cooling via ice 46 in internal container 12, col. 3, L51-55), the hybrid system comprising: 
(a) an active temperature-control system (portable cooler 10, Fig. 1), the active temperature-control system being configured to be powered at least by a portable power source (via #36, col. 3, L20-23. Also see col. 4, L21-22) and comprising an internal chamber (interior of housing 10, best seen in Fig. 2) for maintaining contents within a desired temperature range (col. 3, L51-55); and 
(b) a passive temperature-control system (internal insulated container 12, col. 3, L 1-5, comprising PCM 46), the passive temperature-control system being removably positioned entirely within the internal chamber of the active temperature- control system (best seen in Fig. 2, internal container 12 is positioned entirely in the internal chamber defined by the interior of the housing 10. Internal container 12 is removably positioned at it constitute a separate component provided inside the housing 10, and once provided with the necessary tools, one can remove container 12 for repairs or replacement) and comprising at least one phase-change material (PCM) member (see ice 46, Fig. 4, col. 4, L 9-11), and space for receiving one or more temperature-sensitive materials (see space 64 in internal container 12, best seen in Fig. 4. Space 64 is configured to receive temperature-sensitive materials via top 28, Fig. 1. Also water that has meted from the ice or a portion of the ice particles 46 may be referred to as the temperature-sensitive materials in the space 64).

Regarding claims 2-3:
Whillock further discloses wherein the active temperature- control system is a portable refrigerator (see abstract).

Regarding claim 4:
Whillock further discloses wherein the portable refrigerator is configured to be powered by a vehicle comprising an electrical system (via #36, col. 3, L20-23).

Regarding claim 7:
Whillock further discloses wherein the portable refrigerator comprises a body (see #26, Fig. 1) and a cover (see top #10, Fig, 1), the body and the cover jointly defining the internal chamber (see Fig. 1).

Regarding claims 9-10:
Whillock further discloses wherein the passive temperature- control system comprises an insulated carry bag (the internal container 12 comprises an insulated bag, which is the shell of the container 12, and which is insulated as illustrated in col. 3, L1-6).

Regarding claim 11:
Whillock further discloses wherein the insulated carry bag comprises a cavity (see interior of internal container 12) divided into a payload receiving space (space not occupied by the ice elements 46, Fig. 4, especially above the ice elements) and at least one PCM member receiving space (see space occupied by ice members 46, Fig. 4) and wherein the at least one PCM member is disposed in the at least one PCM member receiving space (see at least Fig. 4).

Regarding claim 12:
Whillock further discloses wherein the insulated carry bag further comprises a handle (see tab 32 on top 28 to facilitate opening of the bag. Col. 3, L 5-6).

Regarding claim 13:
Whillock further discloses wherein the insulated carry bag further comprises at least one standoff (see at least Fig. 1 and 3: hinges #30 are standoffs. See col. 2, L 62-63).

Regarding claim 18:
Whillock further discloses wherein the PCM member has a phase-change temperature that is within the desired temperature range of the active temperature-control member (the ice members 46 change phase within a desired temperature range of the active temperature-control system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock (US 8307664 B2) in view of Mayer (US 20160075498 A1).

Regarding claims 5-6:
Whillock discloses all the limitations, except for wherein the refrigerator has a weight of approximately 10 kg to 35 kg and has outer dimensions not exceeding 1 cubic meter, and wherein the portable refrigerator has outer dimensions ranging from approximately 350 mm x 425 mm x 625 mm to approximately 950 mm x 475 mm x 530 mm.

In other words, the difference between the prior art and the claims is with respect to the size and the weight of the system.

In the same fields of endeavor, Mayer teaches that if it were desired to ship an article in a container, and assuming it were necessary to maintain the article at a temperature below the expected ambient temperature to be encountered along the shipping route, it would be the normal practice to place the article and a packet of ice into the container and then ship it. The amount of ice required, and the size of the shipping container, would be estimated, depending upon the shipping time and the expected ambient temperature along the route, it being hoped that the article would arrive at its destination still cooled to a reasonable temperature below ambient (see at least [0035]).

In other words, Mayer teaches that it is well known to modify the size of a shipping container, and the weight of shipping containers (via the addition of packets of ice) in order to maintain items shipped at proper conservation temperature. Thus, the weight and the size of the container are recognized as result effective variables that can be optimized by routine experimentation. Also, it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Whillock with the claimed dimensions and weight above, as this concept is taught in the art as illustrated by Mayer.

One of ordinary skills would have recognized that doing so would have tailored the system to a specific application, where the weight and the size of the system are optimal to prevent shipped items from spoilage as suggested by Mayer ([0035]).

Regarding claim 14:
Whillock discloses all the limitations, except for wherein the insulated carry bag has outer dimensions of 11 inches x 11 inches x 11 inches.

In other words, the difference between the prior art and the claims is with respect to the size of the insulated carry bag.

In the same fields of endeavor, Mayer teaches that if it were desired to ship an article in a container, and assuming it were necessary to maintain the article at a temperature below the expected ambient temperature to be encountered along the shipping route, it would be the normal practice to place the article and a packet of ice into the container and then ship it. The size of the shipping container, would be estimated, depending upon the shipping time and the expected ambient temperature along the route, it being hoped that the article would arrive at its destination still cooled to a reasonable temperature below ambient (see at least [0035]).

In other words, Mayer teaches that it is well known to modify the size of a shipping container, in order to maintain items shipped at proper conservation temperature. Thus, the size of the container is recognized as a result effective variable that can be optimized by routine experimentation. Also, it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Whillock with the claimed dimensions above, as this concept is taught in the art as illustrated by Mayer.

One of ordinary skills would have recognized that doing so would have tailored the system to a specific application, where the size of the system is optimal to prevent shipped items from spoilage as suggested by Mayer ([0035]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock (US 8307664 B2) in view of Visinoni (US 20160135447 A1).

Regarding claim 8:
Whillock discloses all the limitations, except for wherein the portable refrigerator comprises a control panel, the control panel including a display for indicating if the internal chamber is within a desired temperature range.

In the same field of endeavor, Visinoni teaches that it is well known to provide refrigerators/cooling containers with a control panel, wherein the control panel including a display for indicating if the internal chamber is within a desired temperature range (see Fig. 1-4, [0058]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Whillock with a control panel, the control panel including a display for indicating if the internal chamber is within a desired temperature range as taught by Visinoni.

One of ordinary skills would have recognized that doing so would have easily indicated whether the items in the refrigerator are maintained at their desired temperature range so as to avoid spoilage of the said items.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock (US 8307664 B2) in view Mustafa (US 9045278 B2).

Regarding claim 15:
Whillock discloses wherein the passive temperature- control system comprises an insulated box 12 (see col. 3, L1-5), but does not specifically disclose wherein the box is corrugated.

In the same field of endeavor, Mustafa teaches that in box-within-box shipping containers, it is known to manufacture the internal box with corrugates cardboard (col. 1, 23-33). It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Whillock with the passive temperature- control system comprising an insulated corrugated box as taught by Mustafa. 

One of ordinary skills would have recognized that doing so would have would have reduced the cost of manufacturing of the container while increasing its strength, as those are known to be the benefits of corrugated boxes.

Regarding claim 16:
Whillock as modified discloses all the limitations.
The phase change material (PCM) member and the space for receiving one or more temperature- sensitive materials are disposed within the insulated box (see Fig. 1 & 4). As modified as in claim 15, they are disposed within the insulated corrugate box.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock (US 8307664 B2) in view of Mustafa (US 9045278 B2), and further in view of Mayer (US 20160075498 A1).

Regarding claim 17:
Whillock as modified discloses all the limitations, except for wherein the insulated corrugate box has interior dimensions of approximately 11.75 inches x 11.75 inches x 11.75 inches.

In other words, the difference between the prior art and the claims is with respect to the size of the insulated carry bag.

In the same fields of endeavor, Mayer teaches that if it were desired to ship an article in a container, and assuming it were necessary to maintain the article at a temperature below the expected ambient temperature to be encountered along the shipping route, it would be the normal practice to place the article and a packet of ice into the container and then ship it. The size of the shipping container, would be estimated, depending upon the shipping time and the expected ambient temperature along the route, it being hoped that the article would arrive at its destination still cooled to a reasonable temperature below ambient (see at least [0035]).

In other words, Mayer teaches that it is well known to modify the size of a shipping container, in order to maintain items shipped at proper conservation temperature. Thus, modifying the sizes of containers is recognized as a result effective variable that can be optimized by routine experimentation. Also, it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Whillock with the dimensions above, as this concept is taught in the art as illustrated by Mayer.

One of ordinary skills would have recognized that doing so would have tailored the system to a specific application, where the size of the system is optimal to prevent shipped items from spoilage as suggested by Mayer ([0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bessho (US 20150360842 A1) -para [0143] and Yamashita (US 20150153087 A1)-para [0209] each teaches a storage container with dimensions not exceeding 1 cubic meter. 

Ilercil (US 20160054036 A1) discloses a display for showing a desired or actual temperature of a portable refrigerator.

Kutta (US 8161756 B2) discloses a container for storing and transporting items comprising a passive and an active cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763